Exhibit 21.1 NAME JURISDICTION BE AEROSPACE, INC. Delaware Acurex, LLC Delaware Nordskog Industries, Inc. California BEA Holding Services LLC Delaware Advanced Thermal Sciences Corporation Delaware ATS Japan Corporation Japan Advanced Thermal Sciences Taiwan Corporation Taiwan Advanced Thermal Sciences Korea Korea Advanced Thermal Sciences Shanghai Corporation China Modoc Engineering Corporation California Aerospace Lighting Corporation New York BE Aerospace Australia, Inc. Delaware B/E Aerospace Australia, Pty Limited Australia BE Aerospace Canada, Inc. Delaware B/E Aerospace Company Canada BE Aerospace El Salvador, Inc. Delaware BE Aerospace El Salvador, Sociedad Anonima de Capital Variable El Salvador BE Aircraft Mexico, LLC Delaware B/E Aerospace Development Corporation Delaware BE Intellectual Property, Inc. Delaware B/E Aerospace Machined Products, Inc. Delaware B/E Aerospace (France) SARL France Burns Aerospace Europe (SARL) France Bomhoff Acquisition, Inc. Delaware C2 Composites Limited United Kingdom Composite Specialties, Inc. California DMGI, LLC California Denton Jet Interiors, LLC Texas Flight Structures, Inc. Washington BEA Europe Holding LLC Delaware Maynard Precision, LLC California Modern Metals, LLC California Nelson Aero Space, LLC California NYF Corp. New Jersey Jay Cee Fastener Corp. New Jersey M&M Aerospace Hardware S.R.O. Czech Republic M&M Aerospace Hardware Sp.z.o.o. Poland M & M Aerospace Hardware, Inc. Florida B/E Aerospace Consumables Management SARL France M & M Aerospace Hardware Limited United Kingdom B/E Aerospace Consumables Management Pte. Limited Singapore CMP SAS France T.L. Windust Machine, LLC California BE Aerospace Holdings CV The Netherlands BEA Holding (USA) LLC Delaware BE Aerospace Europe Holding LLP United Kingdom M&M Aerospace Deutschland GmbH Germany B/E Aerospace Consumables Management GmbH Germany BE Aerospace Investments I Cayman Islands BE Aerospace Investments II Cayman Islands BE Aerospace (UK) Europe Holdings Limited United Kingdom BE Aerospace Holdings (UK) Limited United Kingdom BE Aerospace (Germany) GmbH Germany B/E Aerospace (UK) Limited United Kingdom B/E Aerospace B.V. The Netherlands BE Aerospace (Netherlands) BV The Netherlands Koninklijke Fabriek Inventum BV The Netherlands B/E Aerospace (Services) BV The Netherlands DAe Systems Holding GmbH Germany B/E Aerospace Systems GmbH Germany Avox Hispania S.L., Spain Spain Special Parachute Equipment and Logistics Consortium GbR Germany
